Justice HUSKINS
concurring.
If, as the evidence tends to show, defendant’s child had had fifteen different substitute teachers during the school year, defendant was justifiably concerned that her daughter’s progress in school was minimal at best. That defendant acted in good faith is shown by the fact that she “felt compelled to remove the child from public school to insure that the child was in a learning situation and that her emotional state improved,” and then paid $90.00 per week for tutors to instruct her daughter in all her school subjects, using the same books that had been used in public school. All these facts indicate that defendant did not wilfully violate the general compulsory school attendance law. It is my view that there must be a wilful violation of the compulsory attendance law before a parent or guardian may be convicted under G.S. 115-166.
I fully concur in the decision dismissing this indictment.